 LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 119International Longshoremen's and Warehousemen'sUnion Local 19 and West Coast ContainerService, Inc. and Automotive Machinists, Lodge289, International Association of Machinistsand Aerospace Workers, AFL-CIO. Case 19-CD-408February 17, 1983DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filing of a charge by West Coast ContainerService, Inc.,' alleging that International Long-shoremen's and Warehousemen's Union Local 192has violated Section 8(b)(4)(D) of the Act by en-gaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign cer-tain work to employees represented by ILWUrather than to employees represented by Auto-motive Machinists, Lodge 289, International Asso-ciation of Machinists and Aerospace Workers,AFL-CIO.3Pursuant to notice, a hearing was held beforeHearing Officer Fred Bonner on April 13, 1982.All parties appeared and were afforded full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.4Herein called the Employer.2 Herein called ILWU.3 Herein called the Machinists. The name of the Machinists appears asamended at the hearing.4 ILWU contends that the Hearing Officer erred in sustaining the Em-ployer's objections to the admission of two exhibits, an arbitration awardconcerning the transportation of "good order" chassis at Terminal 25 andthe minutes of ILWU's meeting with Pacific Maritime Association em-ployers concerning its claim to the work in dispute herein of draying"bad order" containers at Terminal 25. Inasmuch as the arbitration awardconcerns the transportation of "good order" chassis rather than thedraying of "bad order" containers involved in this dispute and as neitherthe Employer nor the Machinists was a party to that proceeding or tothe collective-bargaining agreement under which it arose, we agree withthe Hearing Officer that the award is irrelevant to the issues in this case.As to the minutes of the ILWU-PMA meeting, we agree with the Hear-ing Officer that the document is inadmissible because the witness authen-ticating it testified it was not an accurate description of the meeting andbecause neither the Employer nor the Machinists was a party to thegrievance proceeding or to the contract under which it arose. ILWU alsocontends that the Hearing Officer erred in sustaining the Employer's ob-266 NLRB No. 38Based upon the entire record in this case, and thebriefs of the parties, the Board makes the followingfindings:I. THE BUSINESS OF THE EMPLOYERThe undisputed record testimony establishes that,since 1973, the Employer, a Washington corpora-tion with its principal office located in Seattle,Washington, has been engaged in the business ofrepairing and maintaining ocean cargo containers,chassis, and ancillary refrigeration equipment at itsrepair facility, which has been located at variousdifferent terminals in the Port of Seattle. The un-disputed record testimony further shows that,during the past fiscal or calendar year, the Em-ployer had gross revenues in excess of $500,000and purchased goods and materials valued in excessof $50,000 directly from suppliers located outsidethe State of Washington. We find that the Employ-er is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will ef-fectuate the purposes of the Act to assert jurisdic-tion herein.II. THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that ILWUand the Machinists are labor organizations withinthe meaning of Section 2(5) of the Act.Ill. THE DISPUTEA. Background and Facts of the DisputeThe Employer specializes in the repair and main-tenance of ocean cargo containers, the chassis usedto transport these containers, and the refrigerationequipment attached to some of these containers.Since March 6, 1982, it has performed this work ata repair facility located at Terminal 25 in the Portof Seattle. For the year preceding March 1982, itsrepair facility was temporarily located at Terminal28 in the Port of Seattle. Between 1973 and 1981,its repair facility was located at Pier 46 in the Portof Seattle. Its customers are the various shippinglines which own the containers and ancillary equip-ment. The record indicates that the Employer doesnot have ongoing contractual relationships with itscustomers to perform all of their repair and mainte-nance work, but rather receives individual repairand maintenance contracts for particular jobs. Thejections to the testimony of ILWU official Russell Alexander regardingthe current status of ILWU's grievance under its contract with PMA.Again, since neither the Employer nor the Machinists was a party to thegrievance or to the PMA contract, we agree with the Hearing Officer'srejection of this testimony. Further, we find no merit in ILWU's conten-tions that the Hearing Officer erred in permitting the Employer's counselto introduce hearsay testimony as background evidence or to use a lead-ing question to summarize the previous testimony of his witness.193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer picks up damaged containers, upon re-quest, from the 8 to 10 different piers or terminalsin Seattle and Tacoma, Washington; transports thecontainers to its repair facility where the repair andmaintenance work is performed; and returns the re-paired containers to the particular piers or termi-nals where they originated. It presently employs 33mechanics to perform the repair and maintenancework at its repair facility. Two of these mechanicsspend about half of their working time drivingtractor-trailer equipment to and from the Employ-er's repair facility and the various piers or termi-nals, where they pick up and deliver the containerson which the Employer is performing work.Since 1973, the Employer's mechanics have beenrepresented by the Machinists and covered bysuccessive collective-bargaining agreements, themost recent of which is effective from July 1, 1980,to July 1, 1983. The Employer has never been aparty to any contract with ILWU nor has it em-ployed any employees represented by ILWU; how-ever, the terminal managers of the various piers orterminals where the Employer picks up damagedcontainers employ longshoremen represented byILWU to load and unload the containers on andoff the ships of the shipping lines. The shippinglines, which are the Employer's customers, and theterminal managers are members of a multiemployerbargaining association called the Pacific MaritimeAssociation (PMA), which has a contract withILWU.After the Employer moved its repair facility toTerminal 25 on March 6, 1982, it picked up and re-turned one damaged container belonging to KLines at Terminal 25 without incident. On March15, 1982, Neptune Orient Lines (NOL) requested itto pick up two damaged containers from Terminal25. Employee Jeff Frisvold drove a tractor fromthe Employer's repair facility to the main entranceof the Seacon facility at Terminal 25,5 about one-quarter mile, where a checker represented byILWU informed him that the damaged NOL con-tainers were on the "bull rail."6Frisvold drove tothe "bull rail," hooked up one of the containers tohis tractor, and hauled it back to the Employer'srepair facility, leaving through the main entranceto Terminal 25.7 Frisvold then drove the tractor6 Seacon is the terminal manager at Terminal 25 and thus is responsiblefor loading and unloading the ships which dock at Terminal 25. Seacon'scontainer yard and docking area occupy more than half of the propertyat Terminal 25. The rest of the property is occupied by the Employer'srepair facility, an American President Lines warehouse and containerloading facility, and a Port of Seattle cold storage facility.s The "bull rail" at Terminal 25 is the area next to the water where theships dock.7 Although the Employer's repair facility is located on property whichis actually part of Terminal 25, there is no access from its facility to theSeacon facility at Terminal 25 except via a public road running along theoutside of the Terminal 25 property.back through the main entrance of Terminal 25 tothe "bull rail," hooked up the second container,and hauled it to the main entrance to Terminal 25.There he observed a man taking pictures of histractor and container. Frisvold testified that thisman, whom he later identified as ILWU businessagent Geoff Frye, approached him and asked, "Didyou know you're scabbing off the longshoremen?"Frisvold testified that he responded he did notknow, and Frye stated, "You could get in sometrouble."8Frye then left. Frisvold hauled the con-tainer back to the "bull rail" and returned to theEmployer's repair facility without it. Frisvold testi-fied that he refused to haul any more NOL con-tainers from Terminal 25 after that because he didnot want to be called a "scab." The Employer thensent employee John Smith to Terminal 25 thatsame day to pick up the second NOL containerwhich Frisvold had refused. Smith testified that hehad talked to Frisvold about Frisvold's conversa-tion with Frye, so when he drove the tractor tothe main entrance of Terminal 25 he calledILWU's office and spoke to Frye on the telephone.Smith testified that he asked Frye what the griev-ance was and Frye responded, "You're taking toomuch work away from the longshoremen." Smithalso testified that he asked Frye whether he shouldtake the container off Terminal 25 and Frye toldhim, "No, I don't want you to take any more off."9Smith then refused to haul the NOL containerfrom Terminal 25.As a result of the incident on March 15, 1982,NOL contracted with one of the Employer's com-petitors to perform the repair work on the dam-aged container. NOL has not requested the Em-ployer to pick up any damaged containers fromTerminal 25 since that time; however, the Employ-er has continued to use its employees representedby the Machinists to pick up containers from Ter-minal 25 when requested to do so by other compa-nies without any further incidents.ILWU has filed a grievance claiming that, underits contract with PMA and pursuant to past prac-tice at Terminal 25, longshoremen are entitled todo the work of hauling damaged containers fromthe Seacon facility at Terminal 25 to an area imme-diately adjacent to the Employer's repair facility.8 Frye corroborated most of Frisvold's testimony about this incident;however, Frye testified that he stated to Frisvold merely, "I believe thatyou are scabbing on longshore work," without any mention of getting introuble.9 Frye testified that he received a telephone call from Smith askingwhat was going on and that he told Smith there would be meetings be-tween ILWU and the Machinists about the maintenance and repair workat Pier 25 but they had not got around to that pier yet. Frye testified thatSmith asked him about draying the container but he stated merely, "Youhave to make up your own mind, I cannot tell you what to do."194 LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 19This grievance has not yet been resolved. Neitherthe Employer nor the Machinists is a party to thesegrievance proceedings.B. The Work in DisputeThe parties were unable to agree on a descrip-tion of the work in dispute. The notice of 10(k)hearing defines the work in dispute as: "Drayageand transport of cargo containers to be repaired byWest Coast Container Service, Inc., at Terminal25, Port of Seattle." While ILWU took the positionthat this definition was sufficient, the Employercontended that a more accurate description of thework in dispute would be: "Drayage and transportof cargo containers to be repaired by West CoastContainer Service, Inc. from Terminal 25, Port ofSeattle, to the West Coast Container Service repairfacility at 3314 East Marginal Way South, Seattle,Washington." The Machinists took no position onthis issue. We find it clear from the record that thework in dispute herein is the drayage and transportof cargo containers to be repaired by the Employerfrom the Seacon facility at Terminal 25, Port of Se-attle, to the Employer's repair facility at Terminal25, Port of Seattle.C. Contentions of the PartiesThe Employer contends that the work should beassigned to its employees represented by the Ma-chinists, arguing that the skills and work involved,employer and industry practice, the collective-bar-gaining agreement with the Machinists, employerassignment and preference, and efficiency of oper-ation all favor such a result.ILWU initially claims that there is no jurisdic-tional dispute in this case within the meaning ofeither Section 10(k) or 8(b)(4)(D) of the Act. Thus,ILWU contends that it took no action against theEmployer and did not cause the Employer's em-ployees to refuse to perform work. Further, ILWUargues that, in disputing NOL's assignment of thiswork to the Employer's employees, its objectivewas limited solely to the preservation of work thathad traditionally been performed by the employeesit represents. Alternatively, ILWU contends thateven if a Section 10(k) dispute does exist, the dis-puted work should be awarded to the employees itrepresents because of the following factors: theskills and work involved, a prior Board certifica-tion, the past practice at Terminal 25, industrypractice, agreements between ILWU and the Ma-chinists, the PMA contract, an arbitration award,and NOL's assignment of the work.The Machinists took no position on the assign-ment of the work.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(bX)4XD) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As to the statutory requirement of reasonablecause to believe that Section 8(bX4XD) has beenviolated, it is undisputed that on March 15, 1982,ILWU business agent Frye had conversations withboth of the Employer's employees who were as-signed to transport the damaged NOL containerfrom Terminal 25 and that, as a result of these con-versations, both of the employees refused to trans-port the container back to the Employer's repairfacility. While there is some dispute about whatFrye told each employee, Frye admitted that hetold Frisvold, "I believe that you are scabbing onlongshore work," and the record establishes thatFrisvold repeated Frye's remark to Smith. Fryealso admitted that he told Smith there was a dis-pute between ILWU and the Machinists about therepair work at Terminal 25 and that, when Smithasked him whether to dray the container off Ter-minal 25 or not, he responded merely, "You haveto make up your own mind, I cannot tell you whatto do."'1It is clear that the two employees refused to per-form the disputed work as a result of their conver-sations with ILWU business agent Frye.1Thequestion is whether ILWU induced or encouragedthese refusals to perform the disputed work withinthe meaning of Section 8(bX4Xi) of the Act. TheSupreme Court has held that "[t]he words 'induceor encourage' are broad enough to include in themevery form of influence and persuasion.""2 In thiscase, Frye's statement to Frisvold about "scabbingon longshore work" clearly indicated that Frye didnot want Frisvold to perform the work but ratherthought the longshoremen should do it. While Fryedid not repeat this statement in his conversationwith Smith, Smith had already learned of Frye'sstatement from Frisvold. Moreover, when Smithspecifically asked Frye if it was all right to haul10 While it is well established that "in 10(k) proceedings it is unneces-sary to rule on the credibility of the testimony at issue in order to pro-ceed to a determination of the dispute," Essex County Building and Con-struction Trades Council and its Constituent Members et at (Index Con.-struction Corporation), 243 NLRB 249, 251 (1979), we find here reason-able cause to believe the Act was violated even when relying on Frye'sown testimony.' We note that Frisvold specifically testified he refused to haul anymore containers from Terminal 25 because he did not want to be called a"scab."Is International Brotherhood of Electrical Workers, Local 501 [SamuelLanger] v. N.LR.B., 341 U.S. 664, 701-702 (1951).195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe container away, Frye gave him an equivocalanswer. This answer surely led Smith to believeFrye did not want him to do so, since otherwiseFrye would have simply said to go ahead. Thelogical and foreseeable consequence of Frye's state-ments was that the employees would refuse to dothe work, as they did in fact do. Thus, by makingthese statements, Frye was in effect encouragingand inducing the employees to refuse to performthe work.It is also clear that an object of Frye's conductwas to force or require the assignment of the dis-puted work to employees represented by ILWUrather than to employees represented by the Ma-chinists. We are unpersuaded by ILWU's assertionthat it had no dispute with the Employer over theassignment of any work, but rather its dispute wassolely with NOL and Seacon. Inasmuch as ILWUwas claiming for its members the very work whichthe Employer had already assigned to employeesrepresented by the Machinists and as ILWU in-duced and encouraged those employees of the Em-ployer to refuse to perform the work it was claim-ing, it seems self-evident that ILWU had a disputeover the Employer's assignment of the work inquestion to employees other than longshoremen.Likewise, we are unconvinced by ILWU's conten-tion that in claiming this work it was motivatedsolely by a valid work preservation objective. Al-though longshoremen had in fact performed thework in dispute at Terminal 25 before Seacon andthe Employer moved their operations to Terminal25, this work assignment was made by a differentemployer under a different mode of operations.There is no evidence that the Employer played anyrole in this loss of employment by ILWU members;rather, it merely continued to follow its own pastpractice with respect to work assignments after itmoved its repair facility to Terminal 25. Thus, thisis not a case where an employer has reallocatedwork among its employees or supplanted onegroup of employees with another. 13Accordingly, we find that reasonable cause existsto believe that Section 8(b)(4)(D) of the Act hasbeen violated.As to the second factor, the parties stipulated,and we find, that no agreed-upon method exists forthe voluntary adjustment of the dispute to whichthe Employer is bound. Accordingly, we find thedispute is properly before the Board for determina-tion under Section 10(k) of the Act.13 See Inrernational Longshore Workers Union. Local No. 62-B (AlaskaTimber Corporation). 261 NLRB 1076, fn. 5 (1982).E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.14TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.151. Board certificationsILWU contends that this factor favors an awardof the disputed work to employees it represents, re-lying on Shipowners' Association of the Pacific Coast,et al., 7 NLRB 1002 (1938). In that case, Interna-tional Longshoremen's and Warehousemen's Unionwas certified to represent a multiemployer unit ofall employees engaged in "longshore work in thePacific Coast ports of the United States" for theemployer-members of associations which were thepredecessors of PMA. More recently, in a Section10(k) proceeding involving, inter alia, the move-ment of cargo containers, the Board observed thatthis certification was "vague and not controllingwith respect to the work in dispute here, in partsince it long predated development of the specificprocedures in question...."'6 The Board none-theless found that this certification favored anaward of the work in dispute to the InternationalLongshoremen's and Warehousemen's Union "atleast to the extent it defines longshoremen as thosewho 'handle said waterborne cargo,' and the busi-ness of the employers as 'the transportation or han-dling of waterborne cargo."' It is clear, however,that the Board regarded the prior certification as afactor of relatively minor significance in that caseand relied much more heavily on other factors. Wefind that, although this certification favors anaward of the disputed work to employees repre-sented by ILWU, it is a factor entitled to relativelylittle weight. 1 72. Collective-bargaining agreementsThe Employer and the Machinists are parties toa contract covering all of the Employer's employ-ees, including those engaged in repairing and14 N.L.R.B. v. Radio d Television Broadcast Engineers Union. Local1212, International Brotherhood of Electrical Workers AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).l " International Association of Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).'6 Brotherhood of Teamsters &d Auto Truck Drivers Local No. 85, Inter-national Brotherhood of Teamsters. Chauffeurs, Warehousemen I Helpers ofAmerica (Pacific Maritime Association), 208 NLRB 1011, 1014 (1974).17 See General Truck Drivers. Chauffeurs A Helpers Union, Local Na692, International Brotherhood of Teamsters, Chauffeurs Warehousemenand Helpers of America (Sea-Land Service, Inc. (Pacific Division)), 258NLRB 412 (1981)196 LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 19moving containers. This contract guarantees regu-lar employees 40 hours' work or pay per week andprohibits the Employer from hiring persons outsidethe provisions of the agreement to perform workwhich is, has been, or could be performed by em-ployees covered by the contract.ILWU and PMA are parties to a contract whichstates that it covers the movement of containers in-cidental to their maintenance and repair between acontainer yard and a maintenance and repair facili-ty on the same dock. The evidence is clear, howev-er, that the Employer is not a member of PMA orotherwise bound by this agreement. As notedabove in footnote 4, we have affirmed the HearingOfficer's refusal to permit ILWU to introduce anarbitration award under this contract, assigning themovement of "good order" container chassis toILWU employees, because neither the Employernor the Machinists was a party to that proceedingor to the contract and because the award does notdeal with the specific work disputed in this case.We find that the collective-bargaining agreementbetween the Machinists and the Employer supportsan award of the work to employees represented bythe Machinists.3. Agreements between the UnionsILWU relies heavily on a written 1977 agree-ment between the Machinists and ILWU coveringthe movement of container chassis on Pier 25. Thisagreement provided, inter alia, that longshoremenshall deliver "bad order" chassis from the marineyard to an agreed-upon designated area next to therepair yard and that machinists shall move the"bad order" chassis from the designated area intoand out of the repair shop. The evidence showsthat this was the practice at Terminal 25 during theperiod when American President Lines (APL) wasthe terminal manager, from at least 1977 until about1981, when Seacon switched terminals with APL.While APL was terminal manager at Terminal 25,APL operated both the main container yard, whereit employed ILWU-represented longshoremen, andthe repair facility, where it employed employeesrepresented by the Machinists. However, afterSeacon became terminal manager at Terminal 25, itoperated only the main container yard, and theEmployer operated the repair facility. Althoughthe Employer's repair facility occupies the same lo-cation at Terminal 25 as APL's repair facility did,the record reveals that there is no longer anagreed-upon designated area immediately adjacentto the Employer's repair facility where the long-shoremen deliver containers ready for repairs. Fur-thermore, the evidence establishes that, since thischange in operations, ILWU and the Machinistshave not arrived at any new agreement concerningthe division of work at Terminal 25.ILWU also relies upon a 1977 agreement be-tween the Machinists and ILWU covering themovement of damaged containers on Pier 46. Thisagreement provided that longshoremen wouldmove the damaged containers from the main con-tainer yard to an agreed-upon designated area inRows J and K and that mechanics would move thedamaged containers from the designated area intoand out of the repair shop. The evidence indicatesthat this practice was followed at Pier 46 duringthe period when the Employer had its repair facili-ty there and Seacon was the terminal manager,from about 1973 to 1981; however, it is undisputedthat neither the Employer nor Seacon has anyfacilities at Pier 46 at the present time, and there isno evidence that this agreement is still in effect asto their current operations at Terminal 25.Therefore, we find that this factor favors neithergroup of employees.4. Employer assignment and preferenceThe Employer has assigned the work in disputeto its employees who are represented by the Ma-chinists, and the record indicates that the Employ-er maintains a preference for this assignment. Wefind that this factor supports an award of the workto employees represented by the Machinists.5. Employer and industry practiceThe Employer's general manager, John Person-ius, testified without contradiction that the Em-ployer has always assigned the work of transport-ing damaged containers from other terminals to itsrepair facility to its employees represented by theMachinists. The record establishes, however, thatat its previous location on Pier 46, where the repairfacility was on the same dock as a container yard,the longshoremen transported the damaged con-tainers originating at Pier 46 to a designated areanear the Employer's facility, and the Employeronly assigned its employees represented by the Ma-chinists to move the damaged containers from thatdesignated area into and out of its repair facility.Thus, at Pier 46, the Employer's machinists wereassigned to pick up any damaged containers fromthe main container yards located at terminals otherthan Pier 46, but the Employer's machinists did notgo to the main container yard at Pier 46 to pick updamaged containers. During 1981, the Employer'srepair facility was temporarily located at Pier 28,where there was no container yard. At that facilitythe Employer's machinists were assigned to pick upall of the damaged containers on which it per-formed repairs, since none of the damaged contain-197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDers originated from a container yard on the samedock as its repair facility at Terminal 28. After theEmployer moved to Terminal 25, it had assignedits machinists to pick up only three containers fromthe main container yard at Terminal 25 before theincidents leading to this proceeding occurred; how-ever, the evidence is clear that, since the Employerand Seacon moved to Terminal 25 and changed theoperations there, the Machinists and ILWU havenot agreed upon a new designated area at Terminal25. Although the Employer contends that its repairfacility at Terminal 25 should be treated as a sepa-rate location from the rest of Terminal 25 becauseit has access to the main container yard only via apublic road, it is undisputed that the Employer'srepair facility is located on property which is partof Terminal 25. In view of the above, we find that,where the Employer's repair facility is located onthe same dock as a container yard and there is anagreed-upon designated area next to its repair fa-cility at that location, the Employer has an estab-lished practice of assigning to its employees repre-sented by the Machinists the work of transportingdamaged containers originating on that dock onlyfrom the designated area into and out of its repairfacility; otherwise, the Employer has a practice ofassigning to its machinists the work of transportingdamaged containers from any container yard to itsrepair facility and back. While the Employer's fa-cility at Terminal 25 is located on the same dock asa container yard, there is no designated area atTerminal 25. Accordingly, we find that the factorof employer practice supports an award of the dis-puted work to employees represented by the Ma-chinists.In addition, we find that there is insufficient evi-dence to establish an area or industry practice withrespect to the transportation of damaged containersfrom a container yard to a repair facility on thesame dock, where there is no agreed-upon desig-nated area on that dock. Thus, the Employer pre-sented testimony indicating that employees repre-sented by the Machinists have been assigned byother employers in the area to transport damagedcontainers from various terminals to these compa-nies' repair facilities located away from the termi-nals; however, that is not the work in dispute inthis case. ILWU presented testimony indicatingthat employees represented by it have been as-signed by other employers in the area to transportdamaged containers from a container yard to a des-ignated area next to a repair facility on the samedock, which was the practice at Terminal 25 whenAPL was the terminal manager; however, there isno designated area at Terminal 25 under its currentmanagement, so this evidence is entitled to littleweight. Therefore, we find that the factor of areaand industry practice favors neither group of em-ployees.6. Relative skills of the employeesThe record establishes that both groups of em-ployees can perform the disputed work. While theEmployer notes that only about 7 percent ofILWU members possess the Washington Statecombination license necessary to drive a tractor-trailer on public highways as they would be re-quired to do at Terminal 25 in performing the dis-puted work, the record is clear that about 50ILWU members possess such combination licenses.In light of the fact that the Employer only assignstwo of its employees to spend about half of theirtime performing the disputed work, a pool of 50employees would certainly be sufficient to providean adequate source of drivers with the requisiteskills. Inasmuch as there is no evidence that eithergroup of employees possesses significantly superiorskills related to the performance of the disputedwork, we find that this factor does not favor eithergroup of employees.7. Economy and efficiency of operationThe record discloses that employees representedby the Machinists presently perform the disputedwork in a competent manner to the satisfaction ofthe Employer. There is no contention by ILWUthat employment of longshoremen to do the disput-ed work would result in greater efficiency or in aneconomic benefit for the Employer. To the con-trary, the record reveals that if the Employer usedlongshoremen to do the disputed work the resultwould be a more inefficient and uneconomical op-eration because it would have to hire at least oneadditional employee to perform the driving at Ter-minal 25 while continuing to employ the two me-chanics who presently spend part of their timemoving containers at Terminal 25. It is undisputedthat any longshoreman hired to transport contain-ers to the Employer's repair facility at Terminal 25would not be qualified to perform the containerrepair work presently performed by the two me-chanics who also transport containers part of thetime, and ILWU has not claimed this work. Fur-thermore, since the Employer's contract with theMachinists guarantees 40 hours' work or pay for itsregular employees, it would still have to employboth of the mechanics who presently spend part oftheir time transporting containers at Terminal 25,even though their workload was reduced. Inas-much as the evidence indicates that it would bemore efficient and economical to assign the disput-ed work to employees represented by the Machin-198 LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 19ists, we find that this factor supports such an as-signment.ConclusionUpon the record as a whole, and after considera-tion of all relevant factors involved, we concludethat the Employer's employees who are represent-ed by the Machinists are entitled to perform thework in dispute. We reach this conclusion relyingon the collective-bargaining agreement, the Em-ployer's assignment and preference, the employerpractice, and the economy and efficiency of oper-ation, all of which favor an award of the work indispute to employees represented by the Machin-ists. In making this determination, we are assigningthe work to employees represented by the Machin-ists, but not to that Union or its members. Thepresent determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1. Employees of West Coast Container Service,Inc., who are represented by Automotive Machin-ists, Lodge 289, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, areentitled to perform the work of draying and trans-porting cargo containers to be repaired by WestCoast Container Service, Inc., from the Seacon fa-cility at Terminal 25, Port of Seattle, to the WestCoast Container Service, Inc., repair facility atTerminal 25, Port of Seattle.2. International Longshoremen's and Warehouse-men's Union Local 19 is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, toforce or require West Coast Container Service,Inc., to assign the disputed work to employees rep-resented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Long-shoremen's and Warehousemen's Union Local 19shall notify the Regional Director for Region 19, inwriting, whether or not it will refrain from forcingor requiring West Coast Container Service, Inc.,by means proscribed by Section 8(b)(4)(D) of theAct, to assign the disputed work in a manner in-consistent with the above determination.199